Citation Nr: 1205838	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for tinnitus and a left ear hearing loss disability.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

In a September 2009 decision, the Board denied the two claims currently on appeal.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, pursuant to a Joint Motion for Remand, the Court issued an order vacating the Board's September 2009 decision denying service connection for tinnitus and left ear hearing loss.  The Court remanded the appeal to the Board for action in compliance with the Joint Motion for Remand.  Thereafter, when the case was most recently before the Board in September 2011, the Board remanded the two issues currently on appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran claims that he is entitled to service connection for tinnitus and left ear hearing loss because they were incurred during service.  He has specifically stated that he has had tinnitus since service.  Regarding his hearing loss, the Veteran also maintains that he has suffered from hearing loss in his left ear since service.  In September 2011 the Board remanded the claims in order to obtain a VA examination with a medical opinion regarding the etiology of each claimed disability.  Specifically, the September 2011 remand instructed the VA examiner to provide an opinion as to whether there is a 50 percent probability or better that any current tinnitus and/or left ear hearing loss is etiologically related to service, to include noise exposure therein.  The examiner was also instructed, for the purposes of these opinions, to concede that the Veteran currently suffers from tinnitus and to concede that the Veteran was exposed to loud noise in service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The October 2011 VA examination report reflects that the examiner reviewed the claims file.  After examining the Veteran and reviewing the claims file, the examiner opined that the requested medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus could not be provided without resorting to speculation.  The rationale for the lack of opinion was that the Veteran's enlistment and separation physical examinations showed that his hearing was normal based upon the whispered voice test.  The examiner stated that this form of testing is not considered to be reliable, and therefore, the Veteran's hearing status at the time of his enlistment and separation from military service is unknown.  Due to the unknown status of his hearing at enlistment and separation from the military, the examiner could not resolve the issue of whether or not the current left ear hearing loss and/or tinnitus was caused by or the result of his military noise exposure without resort to mere speculation.  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner found that it could not be determined whether the current left ear hearing loss was related to service because the status of the Veteran's hearing was unknown at the time of enlistment and at the time of separation.  The report contains the same inability to provide an opinion regarding service connection for tinnitus on the same basis, that the Veteran's hearing status at enlistment and separation is unknown.  The examiner did not provide any explanation regarding the inability to provide an opinion as to either disability without resort to speculation other than the lack of medical evidence documenting the status of the Veteran's hearing at service enlistment or at the time of service separation.  

As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current left ear hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Notably, the examiner was asked to concede noise exposure, a point which was not adequately discussed or considered by the VA examiner based upon the rationale contained in the examination report. 

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the October 2011 VA examiner for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing in his left ear over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his left ear hearing loss.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.






	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted to October 2011 VA examination, if she is available.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following: 

(i) While the service treatment records, to include the examinations at the time of service entrance and separation, do not show hearing loss (or even the status of the Veteran's hearing) at that time, is any current left ear hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing in his left ear over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  In-service noise exposure is conceded.

(ii) Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.

The examiner must provide a rationale for the opinions expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the October 2011 VA examiner is unavailable, the case should be referred to another qualified examiner in order to obtain the above requested opinions.  Should a new VA examination be required, one should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



